DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Pokotylo on 04/22/2022.

CLAIMS FOR ENTRY VIA EXAMINER’S AMENDMENT

Claim 1 (Currently Amended):	A computer-implemented method comprising:
a) receiving, by a border gateway protocol (BGP) peer node, a segment routing (SR) prefix segment identifier (SID) associated with a prefix;
b) receiving, by the BGP peer node, a flexible algorithm definition (FAD); 
c) determining, by the BGP peer node and using the FAD received, a next hop in a route towards a destination identified by the prefix; [[
d) allocating a local label for the prefix;
e) associating the local label with the determined next hop for the prefix; and
f)  storing, in a forwarding information base (FIB) of the BGP peer node, the next hop determined, wherein the act of storing, in a forwarding information base (FIB) of the BGP peer node, the next hop determined includes associating with the next hop, in the FIB, (1) the prefix and (2) the local label allocated.

Claim 2 (Original):	The computer-implemented method of claim 1 wherein both the SR prefix SID and the prefix are carried as network layer reachability information (NLRI) of a BGP update message.

Claim 3 (Original):	The computer-implemented method of claim 2 wherein the border gateway protocol (BGP) peer node receives the FAD as a part of the BGP NLRI carrying the SR prefix SID and the prefix.

Claim 4 (Original):	The computer-implemented method of claim 3 wherein the BGP SR prefix SID is encoded in a type length value (TLV) of the NLRI, and wherein the FAD is encoded as a sub-TLV of the SR prefix SID TLV.
	
Claim 5 (Currently Amended):	The computer-implemented method of claim 1, further comprising:
g [[
h [[
- propagating reachability information for the prefix to an upstream BGP peer, and 
otherwise, responsive to a determination that the BGP node does not have a feasible route to the node identified by the prefix, 
- not propagating reachability information for the prefix to the upstream BGP peer.

Claim 6 (Currently Amended):	The computer-implemented method of claim 1 wherein the BGP peer node receives the FAD and a FAD identifier in a BGP link state (LS) node network layer reachability information (NLRI) field of a BGP update message, and wherein SR prefix SID includes the FAD identifier, the computer-implemented method further comprising:
g [[
h [[

Claim 7 (Original):	The computer-implemented method of claim 6 wherein the SR prefix SID is encoded in a type length value (TLV) of a BGP network layer reachability information (NLRI) field of a BGP update message.

Claim 8 (Original):	The computer-implemented method of claim 6 wherein the FAD identifier has a value between 0 and 255.

Claim 9 (Original):	The computer-implemented method of claim 1 wherein BGP is used to select feasible path(s) towards a peer node of a data center.

Claim 10 (Original):	The computer-implemented method of claim 1 wherein the BGP peer node does not run an interior gateway protocol (IGP).

Claim 11 (Original):	The computer-implemented method of claim 1 wherein the FAD includes at least one path computation constraint.

Claim 12 (Original):	The computer-implemented method of claim 1 wherein the BGP peer node receives at least two FADs, and wherein the BGP peer node determines at least two different paths to the prefix carried in the SR prefix SID using the at least two FADs. 

Claim 13 (Canceled)

Claim 14 (Original):	The computer-implemented method of claim 1 wherein the node identified by the prefix is a provider edge device (PE) for accessing a transport network.

Claim 15 (Currently Amended):	A non-transitory computer-readable medium storing processor executable instructions which, when executed by at least one processor, cause the at least one processor to perform a method comprising:
a) receiving, by a border gateway protocol (BGP) peer node, a segment routing (SR) prefix segment identifier (SID) associated with a prefix;
b) receiving, by the BGP peer node, a flexible algorithm definition (FAD); 
c) determining, by the BGP peer node and using the FAD received, a next hop in a route towards a destination identified by the prefix; [[
d)  allocating a local label for the prefix;
e) associating the local label with the determined next hop for the prefix; and
f)  storing, in a forwarding information base (FIB) of the BGP peer node, the next hop determined, wherein the act of storing, in a forwarding information base (FIB) of the BGP peer node, the next hop determined includes associating with the next hop, in the FIB, (1) the prefix and (2) the local label allocated.

Claim 16 (Original):	The non-transitory computer-readable medium of claim 15 wherein both the SR prefix SID and the prefix are carried as network layer reachability information (NLRI) of a BGP update message.

Claim 17 (Currently Amended):	The non-transitory computer-readable medium of claim 15 wherein the BGP peer node receives the FAD and a FAD identifier in a BGP link state (LS) node network layer reachability information (NLRI) field of a BGP update message, and wherein SR prefix SID includes the FAD identifier, the method further comprising:
g [[
h [[

Claim 18 (Currently Amended):	A border gateway protocol (BGP) peer node comprising:
a) at least one processor;
b) a storage device storing processor executable instructions which, when executed by the at least one processor, cause the at least one processor to perform a method comprising
1) receiving, by a border gateway protocol (BGP) peer node, a segment routing (SR) prefix segment identifier (SID) associated with a prefix,
2) receiving, by the BGP peer node, a flexible algorithm definition (FAD), 
3) determining, by the BGP peer node and using the FAD received, a next hop in a route towards a destination identified by the prefix, [[
4)  allocating a local label for the prefix,
5) associating the local label with the determined next hop for the prefix, and
6)  storing, in a forwarding information base (FIB) of the BGP peer node, the next hop determined, wherein the act of storing, in a forwarding information base (FIB) of the BGP peer node, the next hop determined includes associating with the next hop, in the FIB, (1) the prefix and (2) the local label allocated.

Claim 19 (Original):	The border gateway protocol (BGP) peer node of claim 18 wherein both the SR prefix SID and the prefix are carried as network layer reachability information (NLRI) of a BGP update message.

Claim 20 (Currently Amended):	The border gateway protocol (BGP) peer node of claim 18 wherein the BGP peer node receives the FAD and a FAD identifier in a BGP link state (LS) node network layer reachability information (NLRI) field of a BGP update message, and wherein SR prefix SID includes the FAD identifier, the method further comprising
7 [[
8 [[

------------------------------------- End of the Proposed Amendment --------------------------------------------

Examiner's Comments
It is indicated in the notice of panel decision from pre-appeal brief review that claims 5 and 13 has been objected as the features of allowance and claim 13 has been incorporated into each of independent claims 1, 15, 18, respectively and therefore, the pending claims are allowable.
In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply with arguments explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JUNG H PARK/
            Primary Examiner, Art Unit 2411